 1   M. ELIZABETH DAY (SBN 177125)                     DARIN W. SNYDER (S.B. #136003)
     eday@feinday.com                                  dsnyder@omm.com
 2   DAVID ALBERTI (SBN 220265)                        LUANN L. SIMMONS (S.B. #203526)
     dalberti@feinday.com                              lsimmons@omm.com
 3   MARC BELLOLI (SBN 244290)                         DAVID ALMELING (S.B. #235449)
     mbelloli@feinday.com                              dalmeling@omm.com
 4   FEINBERG DAY ALBERTI LIM & BELLOLI                MELODY DRUMMOND HANSEN
     LLP                                               (S.B. #278786)
 5   1600 El Camino Real, Suite 280                    mdrummondhansen@omm.com
     Menlo Park, CA 94025                              MARK LIANG (S.B. #278487)
 6   Tel: 650.618.4360                                 mliang@omm.com
     Fax: 650.618.4368                                 BILL TRAC (S.B. #281437)
 7                                                     btrac@omm.com
     HAO NI (pro hac vice)                             O’MELVENY & MYERS LLP
 8   hni@nilawfirm.com                                 Two Embarcadero Center, 28th Floor
     NI, WANG & MASSAND, PLLC                          San Francisco, California 94111-3823
 9   8140 Walnut Hill Lane, Suite 500                  Tel: (415) 984-8700 Fax: (415) 984-
     Dallas, TX 75231 Telephone: (972) 331-4600        8701
10   Facsimile: (972) 314-0900
     Attorneys for Plaintiff                           Attorneys for Defendant
11                                                     GOOGLE LLC
     Hypermedia Navigation LLC
12

13                             UNITED STATES DISTRICT COURT
14                         NORTHERN DISTRICT OF CALIFORNIA
15                                     OAKLAND DIVISION
16

17   HYPERMEDIA NAVIGATION LLC,                    Case No. 4:18-cv-06137-HSG
18                       Plaintiffs,               ORDER GRANTING STIPULATION
                                                   TO EXTEND THE BRIEFING
19         v.                                      SCHEDULE FOR MOTION TO
                                                   DISMISS
20   GOOGLE LLC,
                                                   Date: April 11, 2019
21                       Defendant.                Time: 2:00 p.m.
                                                   Ctrm: 2, 4th Fl.
22                                                 Ronald Dellums Federal Building
                                                   1301 Clay Street
23                                                 Oakland, CA 94612
24

25

26

27
                                                           ORDER GRANTING STIPULATION TO
28                                           -1-
                                                         EXTEND THE BRIEFING SCHEDULE FOR
                                                                        MOTION TO DISMISS
                                                                           4:18-CV-06137-HSG
 1          Before the Court is Plaintiff Hypermedia Navigation LLC’s and Defendant Google LLC’s
 2   (the “Parties”) Stipulation to Extend the Briefing Schedule for Defendant’s Motion to Dismiss
 3
     (“Stipulation”).
 4
            The Court having reviewed the Parties’ Stipulation, rules as follows:
 5
            The briefing schedule is hereby extended. Plaintiff’s Response to Defendant’s Motion to
 6

 7   Dismiss Failure to State a Claim Pursuant to Fed. R. Civ. P. 12(b)(6) (Docket 30) is due on February

 8   1, 2019. Defendant’s reply in support of Defendant’s Motion is due on February 22, 2019.

 9          PURSUANT TO STIPULATION, IT IS SO ORDERED.
10

11
     DATED: 1/18/2019                                     _________________________________
12                                                        Hon. Hayward S. Gilliam, Jr.
                                                          UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                                 ORDER GRANTING STIPULATION TO
                                                                 EXTEND THE BRIEFING SCHEDULE FOR
                                                   -2-                          MOTION TO DISMISS
                                                                                   4:18-CV-06137-HSG
